DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, the phrase “the curvilinear wall is fixed to the second circular member and extends orthogonally upward…” is indefinite. It is unclear how a curvilinear wall is orthogonal to a (circular) perimeter. In other words, since the wall and perimeter each have curved contours, it is unclear how the walls are orthogonal (or form right angles relative to one another).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB235763 to Gibson et al.
In re claim 1, a dispensing device, comprising: 
a body (1) including an upper portion (as shown in at least Fig. 1), a lower portion (as shown in at least Fig. 1), an interior cavity (3), and a curvilinear wall (as shown in at least Fig. 1) extending between the upper portion and the lower portion, the curvilinear wall circumscribing the interior cavity and including a first end (20) and a second end (2) that are disjointed defining a slot (Fig. 1, where paper 27 extends from) in the curvilinear wall, the second end (2) extending passed the first end (20) into the interior cavity defining an interior portion (the interior surface of the second end) of the curvilinear wall disposed within the interior cavity (Pg. 1, lines 64-75), the first end (20) overlapping the interior portion, the interior portion spaced apart from the first end defining a channel (21) within the body between the first end and the interior portion, the channel in communication with the interior cavity and the slot of the curvilinear wall.
Note, the dispensing device merely has to be capable of dispensing sandpaper, in which it is.

In re claim 4, wherein the interior portion (the interior portion of the second end, 2) defines a curve that is parallel with a curve of the curvilinear wall such that all points of the curve of the interior portion are at a fixed normal distance from the curve of the curvilinear wall (Fig. 3).
In re claim 5, wherein: the curvilinear wall (as shown in at least Figure 1) includes a middle region extending between the first end (20) and the second end (2), the middle region circular in shape (as shown in at least Figure 3); 
the first end is circular in shape (as shown in at least Figure 3); and
 the second end is circular in shape (as shown in at least Figure 3).
In re claim 6, wherein: the first end (20) of the curvilinear wall is flexible such that the first end is bendable radially inwardly toward the interior portion of the curvilinear wall (Pg. 2, lines 18-30); and the interior portion of the curvilinear wall is rigid (Pg. 1, lines 41-46, lines 49-64).
The Examiner notes, the container 2 is capped by closures which prevent the tubular container from deforming. 
In re claim 9, wherein: the upper portion (as shown in at least Figure 1) includes a first circular member (7) including a first perimeter edge; 
the lower portion (as shown in at least Figure 1) includes a second circular member (15) including a second perimeter edge; 
the first circular member and the second circular member are substantially the same diameter (Pg. 1, lines 49-63); 
the first circular member is coaxial with the second circular member (Pg. 1, lines 49-63); and 
the first circular member is parallel to the second circular member (Pg. 1, lines 49-63).
In re claim 10, as best understood, wherein the curvilinear wall is fixed to the second circular member (15) and extends orthogonally upwardly between the second perimeter edge and the first perimeter edge.
Note, a portion of the circular member extends between the first and second perimeter edges as shown in at least Figure 2.

Below is an alternative interpretation of claim 1
Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB235763 to Gibson et al.
In re claim 1, a dispensing device, comprising: 
a body (1) including an upper portion (7), a lower portion (15), an interior cavity (3), and a curvilinear wall (as shown in at least Fig. 1) extending between the upper portion and the lower portion, the curvilinear wall circumscribing the interior cavity and including a first end (20) and a second end (2) that are disjointed defining a slot (Fig. 1, where paper 27 extends from) in the curvilinear wall, the second end (2) extending passed the first end (20) into the interior cavity defining an interior portion (the interior surface of the second end) of the curvilinear wall disposed within the interior cavity (Pg. 1, lines 64-75), the first end (20) overlapping the interior portion, the interior portion spaced apart from the first end defining a channel (21) within the body between the first end and the interior portion, the channel in communication with the interior cavity and the slot of the curvilinear wall.
Note, the dispensing device merely has to be capable of dispensing sandpaper, in which it is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of US Patent No. 6,786,376 to Pitzen et al.
In re claim 2, Gibson teaches a dispensing device which dispenses paper. The interior cavity of Gibson is adapted to removably receive a roll of paper (6). Gibson does not teach the interior cavity is adapted to removably receive a roll of sandpaper.
	Pitzen teaches in the art of dispensing that a dispenser can accommodate various sheet materials, including sandpaper (Col. 4, lines 25-47).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide Gibson with a roll of sandpaper as taught by Pitzen to provide a dispenser which is versatile in cutting various materials, which eliminates the need to use different cutters to cut different materials. Cutting sandpaper, rather than paper, is an obvious design choice, as taught by Pitzen, depending on the user’s need and the work environment.
	In re claim 3, modified Gibson teaches wherein the channel (21) is adapted to guide sandpaper of the roll of sandpaper from the interior cavity through the slot to an exterior of the body.
In re claim 7, modified Gibson teaches wherein the first end (20) of the curvilinear wall comprises an edge adapted to cut the sandpaper when the first end is bent radially inwardly and pressed against the interior portion (Pg. 2, lines 18-30).

In re claim 8, Gibson teaches wherein: the curvilinear wall (as shown in at least Figure 1) includes a first surface (as shown in at least Figure 2), a second surface (as shown in at least Figure 2), the first surface opposite the second surface, an upper edge (as shown in at least Figure 3), and a lower edge (as shown in at least Figure 3), the upper edge opposite the lower edge; and 
the first end (20) comprises an opening (24) extending through the curvilinear wall from the first surface to the second surface; 
the opening is circumscribed by the upper edge and the lower edge of the curvilinear wall and in communication with the channel (21), the opening sized to receive a finger therethrough to enable engagement of sandpaper disposed within the channel.
	In re claim 11, modified Gibson teaches further comprising a support column (13) disposed in a center of the body, the support column adapted to removably receive a roll of sandpaper within the interior cavity of the body.
In re claim 12, Gibson teaches wherein the support column (13) is fixed to the lower portion and extends orthogonally outwardly relative to the lower portion (as shown in at least Figure 1).

Alternative interpretation of claim 1

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Pitzen, as applied to the above claims, and in further view of US Patent No.5,871,091 to Fogle.
In re claim 13, Gibson teaches wherein the upper portion (7) is connected to the curvilinear wall to provide access to the interior cavity (3) and a closed position to prevent egress of a roll of sandpaper positioned with the interior cavity (Fig. 1). 
Regardings claim 13 and 14, Gibson teaches the upper portion (7) is connected to the curvilinear wall, but does not teach the upper portion is hingedly connected to the curvilinear wall and wherein the body comprises a latch including a flange on the upper portion and a catch on the curvilinear wall, the latch configured to detachably connect the upper portion to the curvilinear wall to secure the upper portion in a closed position.
Fogle provides a teaching in the art of dispensing of a dispenser having an upper portion (74) that open and closes, to secure the contents, is hingedly connected to a base portion (70) and has a latch (76) which secures to a catch (76) to hold the upper portion tightly in place. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the upper and lower portions and curvilinear wall arrangement of Gibson with a latch and catch arrangement as taught by Fogle to tightly hold the upper and lower portions relative to the curvilinear wall in an exact position This arrangement is an obvious matter of design choice with respect to mechanical connections.
In re claim 15, modified Gibson teaches wherein: the upper portion (7) comprises a front end and a rear end, the front end including the flange (76, Fogle); 
the curvilinear wall includes a front end and a rear end, the front end including the catch (76, Fogle); and the flange and the catch removably engage to secure the upper portion in the closed position.
In re claim 16, modified Gibson teaches wherein: rear end of the upper portion and the curvilinear wall are hingedly connected via a hinge (Fig. 10, Fogle); and the latch (76, Fogle) is opposite the hinge.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. in view of Pitzen, and in further view of Fogle, as applied to the above claims, and in further view of US Patent Application Publication No. 20110284567 to Hatter at al.
In re claim 17, Gibson teaches wherein the upper portion (7) comprises an upper surface, a lower surface, the upper surface opposite the lower surface, but does not teach an aperture extending through the upper portion from the upper surface to the lower surface to provide visibility of the interior cavity from an exterior of the body when the upper portion is in the closed position.
Hatter teaches in the art of caps, a cap (or upper portion) with interlocking portions (46) are disposed in an aperture. The aperture extends through the upper portion form the upper surface to the lower surface to providing visibility to the interior cavity from an exterior of the body when the upper portion (43) is in the closed position.
It would have been obvious to one before the effective filing date of the invention to provide the upper and lower portions of Gibson with a body receiving interlocking portions as taught by Hatter to prevent the roll from falling out of the tube. One having ordinary skill in the art at the time of invention would have possessed the knowledge to fabricate the upper or lower portions with interlocking portions while maintaining the stud to center the roll. Changing the design of the cap to have interlocking portions does not alter the functionality of the upper and lower portions (which is to provide end caps to prevent the roll from unwanted movement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6929213 teaches transparent end caps. US Patent Nos. 2681186 and 1827000 and US PGPUB 20200255210 teach a device having an inner and outer curvilinear wall portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724